Citation Nr: 0807273	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dental disorder for 
teeth numbers 8 and 10.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran requested an RO hearing in June 2003; however, he 
waived that right when he indicated in July 2003 that he had 
no other evidence to submit and that he wanted his case sent 
to the Board immediately for a decision.  

Because the attorney who represented the veteran advised VA 
that he was going to retire, VA sent the veteran a letter in 
January 2008 advising the veteran that he could represent 
himself or have someone else represent him, and that, if he 
wanted to represent himself, he should sign the last page of 
the letter and send it to VA.  The veteran signed and 
returned a power of attorney form but did not designate a 
representative.  The veteran had also been advised to tell VA 
if he wanted someone to represent him in April 2007, and he 
did not respond to that letter.  Accordingly, has not 
appointed representation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In July 2003, the veteran appears to allude to having 
submitted private dental records from 1947 to support his 
claim, from a dentist in Albert City, Tuscaloosa, Alabama.  
However, a review of the claims folder reveals that no post-
service dental records earlier than 1978 have been received.  
The veteran should be advised to submit any earlier dental 
records that he has or can obtain.  38 U.S.C.A. § 5013(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007). 

The veteran indicated in July 2003 that he received VA 
treatment at a VA medical facility in Birmingham, Alabama, in 
1950 for lip surgery, that pictures were taken, and that he 
told them of his teeth being knocked out and other dental 
work that had been done.  VA should attempt to obtain these 
records.  38 C.F.R. § 3.159.   



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised that 
dental records from 1947 are not 
contained in the claims folder, and 
that if he has or can obtain any dental 
records dated prior to 1978, he should 
submit them.

2.  Make arrangements to obtain all VA 
medical records of treatment the 
veteran received in Birmingham, Alabama 
in 1950.

3.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

